OPINION BY
WECHT, J.:
Robert A. Huber [“Appellant”] appeals from a November 8, 2010 order.1 That order granted Michael A. Etkin [“Appel-lee”]^ post-trial motion and ordered a new trial. After careful review, we affirm.
The trial court concisely summarized the facts as follows:
[Appellant] and [Appellee] are former law partners in two partnerships: Etkin & Huber, LLP (“E & H”) and Yankow-itz, Etkin and Huber, LLP (‘TEH”).
E & H was formed in 2002 by [Appellant] and [Appellee]. There was no written partnership agreement govern*774ing E & H. Pursuant to the oral partnership agreement profits were divided 52% for [Appellee] and 48% for [Appellant], In October of 2002, YEH was formed by a written partnership agreement providing that Jack A. Yankowitz and the law firm of E & H were each 50% owners. On May 31, 2007, [Appellant] withdrew from E & H and YEH and notified both [Appellee] and Mr. Yankowitz.
[Appellant] and [Appellee] sent letters to all E & H and YEH clients, informing them of the dissolution of each partnership. The letters gave clients the choice of selecting which E & H partner they would retain to continue representation. Upon selection, that attorney continued representation. [Appellant] has been paid a total of $78,000 in pre-dissolution profits from E & H and YEH. No post-dissolution profits have been paid by either party.
Trial Court Opinion [“T.C.O.”], 12/13/10, at 1-2 (internal footnotes omitted).
Appellant commenced suit in June 2008 with a praecipe for writ of summons. Appellant’s complaint sought an accounting, as well as damages for breach of fiduciary duty, breach of contract, conversion, and tortious interference with business relations. The gravamen of the complaint was that Appellant had provided to Appellee an accounting of former E & H and YEH clients he retained, but that Appellee had not done the same. Appellant also alleged that Appellee improperly had retained control of partnership assets. Appellee filed counterclaims seeking an accounting and requesting damages for breach of fiduciary duty, conversion, and tortious interference with business relations. Appellee averred that Appellant had not made a full accounting and had diverted partnership assets and clients to Appellant.
A non-jury trial was held on May 25 and 27, 2010. At that point, Appellant was seeking the money he believed was owed him at the time that the partnerships dissolved. Notes of Testimony [“N.T.”], 5/25/10, at 7. Appellant believed he was owed approximately $203,000 from E & H and YEH. N.T., 5/25/10, at 8.
At trial, Appellee was seeking his share of post-dissolution contingency fees that had been realized. N.T., 5/25/10, at 10-12. The partnerships had over 450 cases at the time of dissolution. N.T., 5/25/10, at 10. Appellee alleged that Appellant had collected over $400,000 in contingency fees for cases that began during the partnership, but finished after dissolution. N.T., 5/25/10, at 11.
Essentially, the parties held diametrically opposed viéws. Appellant believed that he should receive his share of the partnership assets as of the date of dissolution, and that anything earned after dissolution belonged to his new firm regardless of when the case had begun. Appellee believed that any case that was initiated during the partnership belonged to the partnership and that any sums earned from those eases, regardless of when earned and regardless of which attorney the client chose upon dissolution, were partnership assets.
After trial, the court: found for Appellant on his claim for money owed at the time of dissolution and awarded him $163,902.60; found for Appellee on Appellant’s claim of tortious interference; and denied Appellee’s counterclaim. Order, 7/1/10. The trial court relied on Solo v. Padova, 21 Phila. Co. Rptr. 22, 1990 WL 902426 (C.P. Phila 1990), in reaching its decision on Appellee’s counterclaim. See T.C.O., 7/1/10.
Appellee filed a post-trial motion arguing that Solo was not consistent with Pennsylvania law on post-dissolution con*775tingency fees. On November 5, 2010, the trial court granted Appellee’s motion and ordered a new trial. The trial court based its order on the conclusion that Solo was wrongly decided and that the contingency fee cases were assets of the partnership. Order, 11/5/10.
Appellant filed his notice of appeal on December 3, 2010. The trial court did not order a concise statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant did not file one. A three-judge panel of this Court2 affirmed the trial court. Appellant sought en banc review in this Court, and that request was granted on October 12, 2011.
Appellant presents five issues for our review:
A. Whether the trial court erred in granting Appellee’s motion for post-trial relief and in ordering a new trial after entering a verdict in favor of Appellant in the amount of $163,902.60 plus interest for the pre-dissolution distributions owed to Appellant and in holding that uncollected contingency fees may not be awarded where there was no written agreement concerning the disposition of contingent fee profits after dissolution?
B. Whether the trial court erred in granting Appellee’s motion for post-trial relief where the court found as a fact that the parties implicitly agreed to dispose of all profits as of the date of dissolution based upon the surrounding circumstances where the parties arranged for the clients to select the attorney to continue their representation, where new contingency fee agreements were signed for all ongoing representation by the selected attorney and where the profits and costs were to flow exclusively to the selected partner?
C. Whether the trial court erred in granting Appellee’s motion for post-trial relief and in holding that Solo v. Padova is not the law of Pennsylvania with respect to unresolved contingency fee cases at the time of dissolution but subsequently resolved?
D. Whether the trial court erred in failing to order that at most, Appel-lee is only entitled to quantum me-ruit from any portion of post-dissolution fees earned by Appellant from the cases which originated at Etkin & Huber and Yankowitz, Et-kin and Huber, LLP?
E. Whether the trial court erred in failing to deny Appellee’s motion for post-trial relief and in failing to dismiss Appellee’s claim for post-dissolution fees earned by Appellant where Appellee did not plead an entitlement to any post-dissolution fees based upon quantum meruit?
Appellant’s Brief at 4.
Our Supreme Court has delineated in detail the scope and standard of review that we employ when considering a challenge to the grant of a new trial:
Trial courts have broad discretion to grant or deny a new trial.... Although all new trial orders are subject to appellate review, it is well-established law that, absent a clear abuse of discretion by the trial court, appellate courts must not interfere with the trial court’s authority to grant or deny a new trial.
[W]hen analyzing a decision by a trial court to grant or deny a new trial, the *776proper standard of review, ultimately, is whether the trial court abused its discretion.
Each review of a challenge to a new trial order must begin with an analysis of the underlying conduct or omission by the trial court that formed the basis for the motion. There is a two-step process that a trial court must follow when responding to a request for new trial. First, the trial court must decide whether one or more mistakes occurred at trial. These mistakes might involve factual, legal, or discretionary matters. Second, if the trial court concludes that a mistake (or mistakes) occurred, it must determine whether the mistake was a sufficient basis for granting a new trial. The harmless error doctrine underlies every decision to grant or deny a new trial....
To review the two-step process of the trial court for granting or denying a new trial, the appellate court must also undertake a dual-pronged analysis. A review of a denial of a new trial requires the same analysis as a review of a grant. First, the appellate court must examine the decision of the trial court that a mistake occurred.
At this first stage, the appellate court must apply the correct scope of review, based on the rationale given by the trial court. There are two possible scopes of review to apply when appellate courts are determining the propriety of an order granting or denying a new trial. There is a narrow scope of review: [w]here the trial court articulates a single mistake (or a finite set of mistakes), the appellate court’s review is limited in scope to the stated reason, and the appellate court must review that reason under the appropriate standard.
[I]f the trial court leaves open the possibility that reasons additional to those specifically mentioned might warrant a new trial, or orders a new trial ‘in the interests of justice,’ the appellate court applies a broad scope of review, examining the entire record for any reason sufficient to justify a new trial.
Even under a narrow scope of review, the appellate court might still need to examine the entire record to determine if there is support for any of the reasons provided by the trial court.
The appropriate standard of review also controls this initial layer of analysis. If the mistake involved a discretionary act, the appellate court will review for an abuse of discretion. If the mistake concerned an error of law, the court will scrutinize for legal error. If there were no mistakes at trial, the appellate court must reverse a decision by the trial court to grant a new trial because the trial court cannot order a new trial where no error of law or abuse of discretion occurred.
If the appellate court agrees with the determination of the trial court that a mistake occurred, it proceeds to the second level of analysis. The appellate court must then determine whether the trial court abused its discretion in ruling on the request for a new trial.... An abuse of discretion exists when the trial court has rendered a judgment that is manifestly unreasonable, arbitrary, or capricious, has failed to apply the law, or was motivated by partiality, prejudice, bias, or ill will. A finding by an appellate court that it would have reached a different result than the trial court does not constitute a finding of an abuse of discretion....
When determining whether the trial court abused its discretion, the appellate court must confine itself to the scope of review, as set forth in our preceding discussion. If the trial court has provid*777ed specific reasons for its ruling on a request for a new trial, and it is clear .that the decision of the trial court is based exclusively on those reasons, applying a narrow scope of review, the appellate court may reverse the trial court’s decision only if it finds no basis on the record to support any of those reasons.
Harman ex rel. Harman v. Borah, 562 Pa. 455, 756 A.2d 1116, 1121-23 (2000) (internal citations and quotation marks omitted).
Instantly, the trial court articulated one basis for its decision to grant a new trial: that it erroneously relied on the Solo case in determining that the contingency fees were not partnership assets. Accordingly, our scope of review is limited to that basis alone. Because the trial court’s decision is based upon its reading of case law, our standard of review is to determine whether the trial court made a legal error. If we conclude that an error did occur, we must then determine whether the trial court abused its discretion in granting a new trial.
Applying the above-stated scope of review to the instant case, we must first determine whether the trial court erred in concluding that Solo is not determinative of the outcome of the instant case. To do so, we must address whether contingency fees from cases that were initiated during the partnership, but realized following dissolution of the partnership, are the property of the partnership subject to division between the partners or the property of the individual attorney chosen by the client following dissolution.
The Uniform Partnership Act [“UPA”] “shall apply to every partnership heretofore and hereafter organized.” 15 Pa. C.S.A. § 8301. The UPA also applies to limited liability partnerships, which E & H and YEH undeniably were. 15 Pa.C.S.A. § 8311. The dissolution of a partnership occurs when any partner ceases to be associated with the carrying on of the business. 15 Pa.C.S.A. § 8351. When there is no partnership agreement or the agreement is silent, then the UPA will control upon the firm’s dissolution. The partnership is not terminated at dissolution. Instead the partnership continues until the affairs of the business are wound up. 15 Pa.C.S.A. § 8352.3 As a general rule, when a partnership dissolves, each partner is entitled to a share of the surplus partnership property after it has been applied to liabilities. 15 Pa.C.S.A. § 8360(a).
However, the UPA’s definition of partnership property does not speak directly to contingency fees. Thus, no specific provision of the UPA applies to the instant situation. Nonetheless, the UPA’s provisions indicate that unrealized contingent fees are subject to the continuing duty to the partnership during winding up. The parties agree that E & H did not have a written partnership agreement. Appellant’s Brief at 5; Appellee’s Brief at 10. The parties also agree that the partnership agreement for YEH did not address the issue presented herein. Appellant’s Brief at 6; Appellee’s Brief at 10.4
*778Appellant argues that Solo is controlling and was correctly decided because it relied on Pennsylvania precedent that held contingency fees were too speculative to be included as property. Appellant’s Brief at 11-13. Appellant contends that, in granting a new trial, the trial court relied on inapposite cases. Appellant’s Brief at 13-17. Appellant argues that the partners intended to wind up the partnership in 2007 and that any fees earned from a given case after the winding up process were the property of the partner who took over that case. Appellant’s Brief at 14-15. As evidence of this agreement, Appellant points to the fact that clients signed new fee agreements with the attorney that those clients selected, that clients are allowed to terminate an attorney’s representation at any time, and that Appellee filed final tax returns for E & H and YEH in 2007 manifesting Appellee’s understanding that E & H and YEH were fully wound up prior to those filings. Id.
Appellee, on the other hand, contends that the cases underpinning Solo are inap-posite. Appellee’s Brief at 11. Appellee argues that a case determining whether contingency fees were properly part of a valuation at the time of a partner’s death and a case involving valuing contingency fees cases as part of a divorce were not helpful in resolving the issue at hand. Ap-pellee’s Brief at 11-13. Appellee argues that case law indicates that a contract in progress at dissolution remains a partnership contract and is subject to the provisions of the Uniform Partnership Act that govern the winding up of the partnership’s affairs. Appellee’s Brief at 16-17. Appel-lee avers that subjecting contingency fees earned post-dissolution to division between the partners would not interfere with a client’s right to dismiss an attorney. Ap-pellee’s Supplemental Brief at 6-10.
In determining that a new trial was warranted, the trial court agreed that the cases relied on in Solo do not furnish a proper basis to determine how to handle post-dissolution contingency fees. T.C.O., 12/13/10, at 4. Instead, the trial court relied upon other cases that considered post-dissolution contingency fees as part of the partnership’s property. T.C.O., 12/13/10, at 3 (citing In re Labrum & Doak, LLP, 227 B.R. 391 (Bankr.E.D.Pa.1998); Melenyzer v. Tershel, No. 99-5200, 2004 WL 5149401 (C.P. Washington 2004)). The trial court concluded that, because the contingency fees could be valued in this case, they were partnership assets subject to division between the parties. T.C.O., 12/13/10, at 5.
We now turn to Solo and the cases upon which it is based.5 As in the case sub judice, Solo involved the dissolution of a partnership between attorneys with no partnership agreement. Solo, 21 Phila. Co. Rptr. at 23. At issue in the case were contingency fees earned post-dissolution. *779Id. The trial court determined that uncollected contingency fees were not assets of the partnership. Id. at 27. The trial court specifically relied on two cases: Lamparski v. Sikov, 384 Pa.Super. 491, 559 A.2d 544 (1989), and Beasley v. Beasley, 359 Pa.Super. 20, 518 A.2d 545 (1986). However, as we examine each in turn, we conclude that these cases do not support the conclusion reached in Solo that contingency fees are not assets of the partnership.
Lamparski addressed the valuation of the stock of a law firm for the purpose of determining the amount to include in a deceased partner’s estate. Lamparski, 559 A.2d at 545. To that end, an appraiser was appointed; he determined that there should be no value placed on contingency fee cases that had been referred to another firm. Id. Those cases were referred prior to the partner’s death, but were not yet resolved at the time of death. Id. The appraiser was to make a determination of value as of the date of death. Id. at 546. Relying on Beasley, this Court held that contingency fees were too uncertain to be included in the valuation. Id. at 548.
Beasley, a divorce case, involved the wife’s attempt to place a value on the goodwill associated with the husband’s sole proprietorship law firm. Beasley, 518 A.2d at 546. The wife contended that a value could be placed on the goodwill, which could then be divided as part of equitable distribution. Id. The firm worked on a contingency basis. This Court held that it was too risky to try to anticipate and estimate a return on contingency fees; thus, they held no value for purposes of equitable distribution. Id. at 554. However, this Court recognized that contingency fees would be treated as income or a component of an earning capacity for alimony or support determinations. Id.
Both Lamparski and Beasley focus on the value of contingency fees at a particular date: date of death and date of separation/trial, respectively.6 Their holdings that contingency fees are too speculative as of the date of valuation make sense when the court must determine value on a specific date and when the contingency fees in question are still unresolved. However, neither case speaks to the dissolution of a partnership, which, under the UPA, is not bound to a specific date in the determination of value. The UPA specifically contemplates a winding up period during which the contingency fees can be resolved and become susceptible to valuation. Instantly, the contingency fees were resolved by the time of trial and thus could be valued. Therefore, Lamparski and Beasley do not apply to the current situation, and the trial court in Solo should not have relied upon those cases.
Turning next to the authorities relied upon by the trial court in granting the new trial in the instant case, we examine In re Labrum & Doak, LLP, 227 B.R. 391 (Bankr.E.D.Pa.1998).7 The bankruptcy court, identifying the assets of a law firm under the Pennsylvania UPA, looked to general principles of partnership law to hold that the partnership did not end at *780dissolution, but extended through the winding up period. 227 B.R. at 407. During that period, the partners still owe each other a duty, and must complete the unfinished business of the partnership. Id. at 407-08. In surveying other jurisdictions, the bankruptcy court concluded that post-dissolution proceeds (obtained during the winding up), whether from hourly or contingency fees, are assets of the partnership. Id. at 408.
The trial court here also cited Melenyzer v. Tershel, No. 99-5200, 2004 WL 5149401 (C.P. Washington January 2, 2004). In that case, the trial court squarely addressed the issue of whether cases brought into a partnership prior to dissolution were partnership assets. Relying on the UPA and Bracht v. Connell, 313 Pa. 397, 170 A. 297 (1933), the Melenyzer court determined that any cases in progress at the time of dissolution were partnership property and that the partners owed a fiduciary duty to each other to wind up unfinished partnership business.
In Bracht, three partners began a road construction business. 170 A. at 298. The partnership dissolved, and the partners agreed on the split of some of the assets. However, two of the partners, using partnership resources and without the knowledge of the third, bid on a contract prior to dissolution. Id. at 298. The Court held that, because partnership resources were used to secure the contract, the contract was an asset of the partnership and the two partners were required to account to the third for his interest. Id. at 300.
Based on a review of these cases and applicable statutes, we conclude that contingency fees realized post-dissolution are assets of the partnership. The contingency fees cases that were brought into E & H during the partnership were obtained with partnership resources. Therefore, they were partnership assets. It does not matter whether the contingency fees were realized at the time of dissolution, because the partnership business had yet to wind up. During that winding up, the partners continued to owe one another a fiduciary duty.
Other jurisdictions have reached similar results, generally holding that contingency fees are assets of the partnership.8 As an example, where one partner worked on contingency fee cases with which the clients indicated they wanted him to remain involved after dissolution, a court held that the contractual obligation to conclude the cases was part of the fiduciary duty owed amongst the partners. Resnick v. Kaplan, 49 Md.App. 499, 434 A.2d 582, 585, 587 (1981). Fees earned from cases pending at dissolution were partnership assets. Id. at 587. The court also affirmed that, although a client has the right to select the attorney the client wants, the client’s right does not diminish or change the fiduciary duties of the partners. Id. at 588. See also Jewel v. Boxer, 156 Cal.App.3d 171, 203 Cal.Rptr. 13, 16-17 (1984) (holding income generated through the winding up of unfinished cases is allocated to the former partners and the right of the client to select an attorney of one’s choice is irrelevant to the rights and duties between the parties); LaFond v. Sweeney, — P.3d -, -, No. 10CA2005, 2012 WL 503655, at *7 (Colo. Ct.App. Feb. 16, 2012) (holding an attorney who carries on representation of an existing case after a law firm dissolves does so on the firm’s behalf, and any income derived from the case belongs to the *781dissolved firm); Frates v. Nichols, 167 So.2d 77, 82 (Fla.Dist.Ct.App.1964) (holding fees derived from pending negligence cases after the effective date of withdrawal from the partnership were subject to division between the partners); Ellerby v. Spiezer, 188 Ill.App.3d 77, 81, 92 Ill.Dec. 602, 485 N.E.2d 413 (Ill.App.Ct.1985) (holding that handling contingency fee cases is part of winding up and fees earned in those cases were partnership assets); Sullivan, Bodney & Hammond v. Bodney, 16 Kan.App.2d 208, 820 P.2d 1248, 1251 (1991) (holding contingency fee cases commenced prior to dissolution are assets of the firm); Hurwitz v. Padden, 581 N.W.2d 359, 361 (Minn.Ct.App.1998) (pending contingency fee files are uncompleted transactions of the firm and part of winding up and fees earned are assets of the firm); Gull v. Van Epps, 185 Wis.2d 609, 517 N.W.2d 531, 536 (App.1994) (holding partners of dissolved firm are entitled to share in fees for pre-dissolution cases earned after dissolution even when the client exercises its right to choose an attorney).
Notably, we acknowledge that at least one jurisdiction does not agree. In Welman v. Parker, 328 S.W.3d 451, 454 (Mo.Ct.App.2010), a client decided to have his ease handled by an attorney who left the firm that originally was handling the case. The client eventually signed a new fee agreement with the departing attorney. The trial court, relying on Ellerby, supra, found that the contingency fee earned from the case belonged to the partnership. Id. The appellate court, however, found that decision incompatible with prior Missouri cases holding that a discharged firm is entitled only to quantum meruit. Id. at 456-57. The court determined that adherence to Ellerby would limit a client’s ability to hire the attorney of his or her choice. The court rejected the trial judge’s statement that the client could not discharge the firm. Id. at 457. In essence, the Missouri court treated the case not as a dissolution of a partnership in which the partners had a fiduciary duty to one another, but as a situation in which a client merely chose to leave one firm and hire another.
The Missouri court correctly stated that a client is free to choose any attorney he or she wishes. See Kenis v. Perini Corp., 452 Pa.Super. 634, 682 A.2d 845, 849 (1996). Without a doubt, clients are free to choose, and to change representation at any time. Mager v. Bultena, 797 A.2d 948, 956 (Pa.Super.2002). We agree with the many jurisdictions that have decided that this freedom to choose does not impinge upon the duties that partners continue to owe to one another during the winding up phase that dissolves a partnership. See also Ruby, supra at 136-37 (written agreement to split attorney fees with prior firm did not affect client’s right to have counsel of choice). Had the clients of E & H chosen to find a new attorney and not work with either Appellant or Appellee, then quantum meruit would be at issue. See Sundheim v. Beaver County Building & Loan Association, 140 Pa.Super. 529, 14 A.2d 349, 351 (1940) (“A client may terminate his relation with an attorney at any time, notwithstanding a contract for fees, but if he does so, thus making the performance of the contract impossible, the attorney is not deprived of his right to recover on a quantum meruit [sic] a proper amount for the services which he has rendered.”). Instead, the clients chose to work with an attorney who owed a continuing duty to his former partner. The client’s choice did not alter that duty. The client originally signed a contingent fee agreement, agreeing that the client would receive a certain share of any award and that the attorney would receive the other. Generally, a fee agreement does not then proceed to detail how the *782attorney shares that fee within his or her firm; a client does not consider such information when choosing representation. The client was still getting what he or she bargained for: to wit, the chosen attorney and the same percentage of anything recovered in the litigation.
In representing those clients whose cases originated with the partnership, Appellant was winding up partnership business. The fees earned from those cases were partnership assets. The trial court was correct in treating them as such.
The trial court made an error of law when it relied initially on Solo, and correctly recognized that error when Appellee filed his post-trial motion. Having found the trial court did err in the first trial, we then review the trial court’s decision granting a new trial under an abuse of discretion standard. Here, the contingency fees that have been realized during the winding up period should have been considered in determining what Appellant’s and Appellee’s obligations to one another are. A new trial is needed to allow for that consideration. The trial court did not abuse its discretion in granting a new trial.
Order affirmed. Jurisdiction relinquished.
MUNDY, J. files a Dissenting Opinion in which ALLEN, J. joins.

. The order in question was dated November 5, 2010, but docketed November 8, 2010.


. Of the three judges, two voted to affirm the trial court; one judge dissented.


. See Ruby v. Abington Memorial Hospital, 2012 PA Super 114, 50 A.3d 128, 135 (Pa.Super.2012) (contingency fee cases in the midst of litigation at the time of attorney's departure were unfinished business). In Ruby, unlike in this case, a written agreement accounted for the distribution of attorney fees following the attorney's departure from the firm. Id. at 134-35.


. The dissent argues that, by sending letters to the partnership’s clients that did not advise that the partners had a continuing duty to each other for unrealized contingency fees, the parties agreed not to consider such fees as partnership assets. Op. at 785-87. This assumption is contradicted by the parties’ testimony. Appellant testified that no agreement was reached on the division of fees. N.T., *7785/25/10, at 28-29. Appellant testified that he believed he was entitled to all the money earned from the contingency case that resolved after the firm dissolved. N.T., 5/25/10, at 68. Appellee also testified that no agreement was reached on disposition of fees. N.T., 5/27/10, at 18-19. Appellee testified that the money earned from contingency fees obtained after the dissolution still belonged to the partnership. N.T., 5/27/10, at 31. The parties agreed to send a letter informing the clients of the split and asking the clients to choose which attorney they wished to use. While it may have been best for the parties to resolve their dispute about the ownership of fees prior to sending the letter, it is clear from the testimony that the partners did not reach such an agreement.


. We note that decisions of the Courts of Common Pleas are not binding precedent for the appellate courts, but may be considered for their persuasive authority. Hirsch v. EPL Technologies, Inc., 910 A.2d 84, 89 (Pa.Super.2006).


. Equitable distribution relates to marital property. Marital property is defined as property obtained during the marriage. 23 Pa.C.S.A. §§ 3501(a), 3502. The trial court has discretion as to whether to value the marital property at either the time of separation or the time of trial to obtain an equitable result, but valuation is made as of a date certain. Smith v. Smith, 439 Pa.Super. 283, 653 A.2d 1259, 1265 (1995).


. Decisions of the federal district courts are not binding authority for this Court, although they may be persuasive. Umbelina v. Adams, 34 A.3d 151, 159 (Pa.Super.2011).


. The decisions of courts of other states are persuasive, but not binding, authority. Umbelina, 34 A.3d at 160 n. 3.